           Case 1:19-cr-00233-LAK Document 76 Filed 08/23/21 Page 1 of 1
                                                                                                      SAMIDH GUHA
                                                                                                    212-399-8350 PHONE
                                                                                              sguha@perryguha.com EMAIL




                                                               August 23, 2021

 VIA ECF

 The Honorable Sarah Netburn
 United States District Court
 Southern District of New York
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, New York 10007

        Re:     United States v. Sivendran Vettivetpillai, 19 Cr. 233 (SN)
                Request to Adjourn the Satisfaction of Remaining Bail Conditions

 Dear Judge Netburn:

         We represent defendant Sivendran Vettivetpillai in the above-captioned matter. With the
 consent of the government, we write to request an additional two-week adjournment for the
 satisfaction of remaining bail conditions currently scheduled to be completed by August 23, 2021.
 This is Mr. Vettivetpillai’s second request to adjourn the satisfaction of remaining bail conditions.

         We make this request of the Court to enable Mr. Vettivetpillai and counsel to schedule and
 finalize one remaining co-signer for Mr. Vettivetpillai’s surety bond. In addition, Mr.
 Vettivetpillai through counsel is working to close the extradition proceedings that had previously
 been opened in England, but may be mooted by Mr. Vettivetpllai’s plea with the government here.

        Thank you for Your Honor’s consideration of this request.



                                                                         Respectfully submitted,




                                                                         Samidh Guha


 cc:    AUSA Andrew Thomas (via ECF)
        AUSA Matthew Podolsky (via ECF)

The request is GRANTED.
SO ORDERED.

August 23, 2021                      35 East 62nd Street, New York, NY 10065
                          212-399-8330 PHONE | 212-399-8331 FAX | www.perryguha.com WEBSITE
New York, New York
